Citation Nr: 0206344	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-45 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an evaluation higher than 10 percent for 
hypertension, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae, on appeal from the initial grant 
of service connection.

3.  Entitlement to a compensable evaluation for recurrent 
sebaceous cyst, on appeal from the initial grant of service 
connection.

4.  Entitlement to a compensable evaluation for scar, 
excision of sebaceous cyst, on appeal from the initial grant 
of service connection.

5.  Entitlement to service connection for impotency.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from August 1995 and January 1996 rating decisions of 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The Board remanded the case in January 
1998 for additional development of the record.

In November 2000, the veteran notified the RO that he had 
relocated to Greenville, South Carolina, and the Columbia, 
South Carolina RO is now the agency of original jurisdiction 
for adjudication of VA claims.  


FINDINGS OF FACT

1.  The veteran failed to report for a VA examinations, 
scheduled in July and November 2001, pertaining to his claims 
for service connection for impotency and for higher 
evaluation for the service-connected hypertension, 
pseudofolliculitis barbae, recurrent sebaceous cyst and scar, 
excision of sebaceous cyst; no good cause is shown for his 
failure to report.

2.  There is no competent medical evidence relating impotency 
to the veteran's active service or to the service-connected 
hypertension.


CONCLUSIONS OF LAW

1.  The claims for a rating in excess of 10 percent for the 
service-connected hypertension and for compensable ratings 
for the service-connected pseudofolliculitis barbae, 
recurrent sebaceous cyst and scar, excision of sebaceous cyst 
must be denied due to failure to report for a VA examination.  
38 C.F.R. §§ 3.327, 3.655 (2001).

2.  Service connection for impotency is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  These regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments relating to claims to reopen, not here pertinent.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA's statutory duty to inform and assist the veteran in the 
development of his claims has been satisfied under the 
circumstances presented in this case.  The veteran has been 
specifically notified concerning what type of evidence is 
necessary with respect to his claims.  There is no indication 
of any additional records that the RO failed to obtain.  
Further, he has been notified in the rating decisions, the 
statements of the case (SOC), supplemental statements of the 
case (SSOC) and associated notice letters, of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran has been provided a VA examination in April 1995 
with regard to his claims.  In the January 1998 Remand, the 
Board determined that additional examinations were necessary 
regarding the veteran's claims.  The record reflects that the 
RO was unable to ascertain the veteran's current address for 
the purpose of providing him with notice of a scheduled 
examination.  The October 2001 letter to the veteran 
regarding the scheduling of examinations was returned, marked 
undeliverable.  The RO contacted both the U.S. Postal Service 
and directory assistance and was unable to obtain a current 
listing for the veteran.  The efforts of the RO to locate the 
veteran are more fully discussed below with regard to the 
increased rating claims.  In light of the VA's attempt to 
provide the veteran VA examinations, the Board finds that no 
further effort to provide the veteran with an examination is 
required and the duty to assist in this regard has been 
satisfied.

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Claims for Higher Initial Evaluation

In January 1998, the Board remanded that claims for higher 
ratings for the service-connected hypertension, 
pseudofolliculitis barbae, recurrent sebaceous cyst and scar, 
excision of sebaceous cyst, for additional development of the 
medical evidence and for a medical examination in order to 
determine the extent of each of those disabilities.

A June 2000 Deferred Rating action noted that the veteran 
resided in Nashville, Tennessee and an examination was needed 
according to the Board's remand.  

By letter dated in October 2000, the Montgomery Alabama RO 
notified the veteran that the claims folder had been sent to 
the Nashville RO based on the information in the claims file.  
He was requested to provide his correct mailing address and 
telephone number so that a VA examination could be scheduled.  

In November 2000, the veteran notified the RO that he had 
moved to Greenville, South Carolina in October 2000.  The 
claims file was transferred to the Columbia RO in May 2001.  
In July 2001, the veteran failed to report for scheduled 
examinations.

In October 2001, the RO notified the veteran by letter, sent 
to the Greenville address, that a VA examination would be 
scheduled in connection with his claims.  It was indicated 
that his failure to report for any scheduled examination, 
without good cause, could have a detrimental effect on his 
claim.  That letter was returned in November 2001, marked as 
undeliverable as addressed, forwarding order expired.  The 
veteran failed to report for the exams scheduled in November 
2001.

A March 2002 Report of Contact shows that the RO called the 
Greenville U.S. Postal Service to obtain a forwarding address 
for the veteran.  It was indicated that there was no 
forwarding address for him and that a new address was not 
available.  It was also indicated that directory assistance 
(411) was contacted and the veteran was not listed in 
Greenville.  

The regulations provide that a veteran has an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with his claim, and if a veteran, 
without good cause, fails to report for such examination, a 
claim for an increase in rating is to be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the veteran, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2001).

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. 
§ 3.327(a) (2001).

The claims file shows that the RO attempted to schedule the 
veteran for VA examinations of his service-connected 
disabilities in July 2001 and November 2001, but that he 
failed to appear for those examinations.  Although the 
veteran indicated that he had moved to Greenville, South 
Carolina in October 2000, the notice of examinations mailed 
to the last known address was returned as undeliverable.  The 
RO attempted to obtain his current address but was 
unsuccessful.  The veteran has not contacted the RO with his 
current address.  The veteran did not cooperate with the RO 
in its efforts to schedule him for a VA examination that 
might have provided evidence in support of his claims for 
higher ratings for the service-connected disabilities.

Through the letters from the RO to the veteran and the 
Board's 1998 Remand, the veteran has been notified of his 
duty to report for a VA examination in connection with his 
claims.  There is nothing in the record showing that the 
veteran had good cause for his failure to appear for that 
examination.  The duty to assist the veteran in developing 
his claim is not a one-way street, and the veteran has failed 
to cooperate in such endeavor.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  There is no alternative but to deny the 
veteran's claims for higher evaluations for the service-
connected hypertension, pseudofolliculitis barbae, recurrent 
sebaceous cyst and scar, excision of sebaceous cyst due to 
his failure to report for a scheduled VA examinations.  38 
C.F.R. §§ 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 
(1997).  Therefore, the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Service Connection for Impotency

The veteran claims that he is impotent as a result of 
medications taken for his service-connected hypertension.  

As noted above, the RO was unable to locate the current 
address of the veteran in order to afford him an examination 
as to the etiology of the claimed impotency, as instructed by 
the Board in the January 1998 Remand.  Pursuant to 38 C.F.R. 
§ 3.655 (2001), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting his claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required and the Board will 
proceed to the merits of the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Moreover, a disease that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records show that in June 1993, the 
veteran complained of impotence as a side effect of 
medications taken for hypertension.  The assessment was 
hypertension with side effects of medications and it was 
indicated that his medications would be changed.  On 
separation examination in July 1994, the clinical evaluation 
of the genitourinary system was reported as normal and there 
was no notation of impotence.

On VA examination in April 1995, the veteran reported a 
history of impotence.  The genitourinary system was reported 
as normal.  The diagnoses included impotence.

After a full review of the record, the Board concludes that 
service connection for impotency is not warranted.  The 
veteran complained of impotency due to hypertension 
medication during service.  However, no diagnosed disease or 
injury, to include impotency, related to the complaints was 
found in service or noted at the time of separation from 
service.  

The April 1995 VA examination report included a diagnosis of 
impotence.  There is no medical opinion linking the 
complaints of impotency and the current diagnosis of 
impotence to either the veteran's active service or to any 
service-connected disability, to include hypertension.  

The only evidence in support of the veteran's claim are his 
own statements. However, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, his statements 
regarding the claimed impotency are insufficient.

Because the medical evidence does not show link impotency to 
either the veteran's active service or to his service-
connected hypertension, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for impotency.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension and compensable evaluations for 
pseudofolliculitis barbae, recurrent sebaceous cyst and scar, 
excision of sebaceous cyst is denied.

Service connection impotency is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

